Case 19-80064-TLS           Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46                              Desc Main
                                    Document    Page 1 of 18



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                         )
 In re:                                                                  ) Chapter 11
                                                                         )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                          ) Case No. 19-80064-TLS
                                                                         )
                           Debtors.                                      ) (Jointly Administered)
                                                                         )

                    DEBTORS’ MOTION FOR ENTRY OF
              AN ORDER, PURSUANT TO SECTION 105(a) OF THE
             BANKRUPTCY CODE AND BANKRUPTCY RULE 9019,
         AUTHORIZING AND APPROVING SETTLEMENT AND RELEASE
      AGREEMENT WITH PEPSICO, INC. AND SUBSIDIARIES AND AFFILIATES

          Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully state

 as follows in support of this motion (this “Motion”):

                                                     Relief Requested

          1.      The Debtors seek entry of an order, pursuant to section 105(a) of title 11 of the

 United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), approving the Settlement and Release Agreement

 (the “Settlement Agreement”), attached hereto as Exhibit A, by and among PepsiCo., Inc. and its

 subsidiaries and affiliates, including Frito-Lay North America, Inc., Rolling Frito Lay Sales, LP,

 Quaker Sales & Distribution, Inc., and Bottling Group, LLC (collectively “Pepsi”) and Debtors.

 In support of this Motion, the Debtors respectfully represent as follows:


 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS        Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46                 Desc Main
                                 Document    Page 2 of 18



                                      Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

 of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

 pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

 the entry of a final order by the Court in connection with this motion to the extent that it is later

 determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

 connection herewith consistent with Article III of the United States Constitution.

        3.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The bases for the relief requested herein are sections 105(a) and 363 of the

 Bankruptcy Code, Bankruptcy Rules 9019, and Rule 9013-1.C of the Nebraska Rules of

 Bankruptcy Procedure (the “Local Rules”).

                                            Background

        5.      The Debtors were engaged in the sale of general merchandise including clothing,

 accessories, electronics, and home furnishings, as well as company operated pharmacy and optical

 services departments. The Debtors are headquartered in Green Bay, Wisconsin.

        6.      On January 16, 2019 (the “Petition Date”), each Debtor filed a voluntary petition

 for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

 and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

 1108 of the Bankruptcy Code. The Debtors’ chapter 11 cases have been consolidated for

 procedural purposes only and are being jointly administered pursuant to Bankruptcy Rule 1015(b)

 [Docket No. 25]. No party has requested the appointment of a trustee or examiner in these chapter

 11 cases.    On January 18, 2019, the United States Trustee for the District of Nebraska




                                                  2
Case 19-80064-TLS        Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46                  Desc Main
                                 Document    Page 3 of 18



 (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section

 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 95].

        7.      Prior to the Petition Date, Pepsi supplied the Debtors with products pursuant to the

 contractual relationship between the parties. Through the Debtors’ post-petition reconciliation of

 their accounts with Pepsi, they discovered numerous credits for returns, discounts and deposits

 which amounted to approximately $570,000 (the “Credits”). Upon discovery, the Debtors notified

 Pepsi which asserted several defenses to the Credits. Since that time, the Debtors and Pepsi have

 been negotiating a resolution.

                                     The Settlement Agreement

         8.     To resolve all disputes regarding any rights and entitlement to the Credits and to

  otherwise settle outstanding claims, the Debtors and Pepsi have entered into the Settlement

  Agreement attached hereto as Exhibit A. Through negotiations, Pepsi has agreed to pay the

  Debtors $270,000 (the “Settlement Amount”) in exchange for a release of any and all claims the

  Debtors may have against Pepsi. In addition to payment of the Settlement Amount, Pepsi has

  agreed to release any and all claims it may have against the Debtors. The terms of the settlement

  are more fully set forth in the Settlement Agreement.

                                     Basis for Relief Requested

        I.      The Debtors Have a Valid Business Justification for the Settlement
                Agreement

        9.      Under section 363 of the Bankruptcy Code, a bankruptcy court is empowered to

 authorize a chapter 11 debtor to use property of the estate, with court approval, outside the ordinary

 course of business. See 11 U.S.C. § 363. In order to obtain approval for the use of estate assets

 outside the ordinary course of business, the debtor must articulate a valid business justification for




                                                   3
Case 19-80064-TLS         Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46                      Desc Main
                                  Document    Page 4 of 18



 the requested use. See In re Ionosphere Clubs, Inc., 98 B.R. 174, 176 (Bankr. S.D.N.Y. 1985); see

 also In re Bridge Info. Sys., Inc., 293 B.R. 479, 486 (Bankr. E.D. Mo. 2003).

         10.     Courts have made clear that a debtor’s business judgment is entitled to substantial

 deference with respect to disposing of an estate’s assets. See, e.g., In re Trilogy Dev. Co., LLC,

 2010 Bankr. LEXIS 5636, at *3-4 (Bankr. W.D. Mo. 2010) (holding that section 363 of the

 Bankruptcy Code permits the debtor to sell their assets if a sound business purpose exists); In re

 Channel One Commc’ns, Inc., 117 BR 493 (Bankr. E.D. Mo. 1990) (same); In re Schipper, 933

 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363, the debtor in possession can sell property of

 the estate . . . if he has an ‘articulated business justification.”) (internal citations omitted); see also

 In re Farmland Indus., Inc., 294 B.R 855, 881 (Bankr. W.D. Mo. 2003) (holding that courts in this

 district are reluctant to interfere with corporate decisions unless “it is made clear that those

 decisions are, inter alia, clearly erroneous, made arbitrarily, are in breach of the officers’ and

 directors’ fiduciary duty to the corporation, are made on the basis of inadequate information or

 study, are made in bad faith, or are in violation of the Bankruptcy Code”).

         11.     Once the Debtors articulate a valid business justification, “[t]he business judgment

 rule ‘is a presumption that in making the business decision the directors of a corporation acted on

 an informed basis, in good faith, and in the honest belief that the action was in the best interests of

 the company.’” In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill 1995) (citations omitted);

 see also In re Apex Oil Co., 92 B.R. 847, 869 (Bankr. E.D. Mo. 1988) (holding that section 363(b)

 of the Bankruptcy Code is satisfied when using “sound business justifications” and, “absent a

 showing of bad faith, the debtors entered into the disposition of substantially all of their assets”);

 In re Filene’s Basement, LLC, 2014 WL 1713416, at *12 (Bankr. D. Del. Apr. 29, 2014) (“If a

 valid business justification exists, then a strong presumption follows that the agreement at issue




                                                     4
Case 19-80064-TLS        Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46                    Desc Main
                                 Document    Page 5 of 18



 was negotiated in good faith and is in the best interests of the estate . . . ”) (citations omitted); In

 re Integrated Res., Inc., 147 B.R. at 656 (explaining that the business judgment rule’s presumption

 that corporate directors “acted on informed basis, in good faith and in the honest belief that action

 taken was in the best interests of the company”); In re Johns-Manville Corp., 60 B.R. 612, 615–

 16 (Bankr. S.D.N.Y. 1986) (“[A] presumption of reasonableness attaches to a Debtor’s

 management decisions.”).

        12.     Absent the settlement provided for herein, the Debtors would likely incur

 significant costs associated with filing an action against Pepsi to recover payment on account of

 the Credits. Moreover, if Pepsi were to succeed with its defenses, the Debtors would likely recover

 substantially less than the Settlement Amount. The Settlement Amount, furthermore, will improve

 the Debtors’ liquidity to the benefit of all the Debtors’ stakeholders. Accordingly, the Debtors

 believe that the compromise memorialized in the Settlement Agreement represents a sound

 exercise of the Debtors’ business judgment and should be approved.

        II.     The Settlement Agreement is Fair, Equitable, and in the Best Interests of the
                Estate.

        13.      Bankruptcy Rule 9019(a) provides that, “after notice and a hearing, the court may

 approve a compromise or settlement.” See Fed. R. Bankr. P. 9019(a). “To minimize litigation and

 expedite the administration of a bankruptcy estate, ‘[c]ompromises are favored in bankruptcy.”

 Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996). See also Will v. Northwestern

 Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 644 (3d Cir. 2006) (“[s]ettlements are favored [in

 bankruptcy]”); In re Key3Media Grp., Inc., 2006 WL 2842462, at *3 (D. Del. Oct. 2, 2006) (same);

 In re Adelphia Commc’n Corp., 361 B.R. 337, 348 (Bankr. D. Del. 2007) (same). Settlements are

 considered a “normal part of the process of reorganization” and a “desirable and wise method[] of

 bringing to a close proceedings otherwise lengthy, complicated and costly.” Rivercity v. Herpel



                                                    5
Case 19-80064-TLS         Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46                  Desc Main
                                  Document    Page 6 of 18



 (In re Jackson Brewing Co.), 624 F.2d 599, 602 (5th Cir. 1980) (decided under the Bankruptcy

 Act).

         14.       Pursuant to Bankruptcy Rule 9019(a), a bankruptcy court may, after appropriate

 notice and a hearing, approve a compromise or settlement so long as the proposed settlement is

 fair, equitable, and in the best interest of the estate. See, e.g., In re Carlson, No. 04-41534 (TJM),

 2008 WL 345606, at *1 (Bankr. D. Neb. Jan. 7, 2008) (citation omitted). Ultimately, “the

 decision to approve a settlement under [Bankruptcy] Rule 9019 is within the discretion of the

 bankruptcy judge.” In re Racing Servs., Inc., 332 B.R. 581, 586 (B.A.P. 8th Cir. 2005). When

 determining whether a settlement is fair, equitable, and in the best interest of an estate, courts in

 Nebraska consider, among other factors, “the expense, inconvenience, and delay associated with

 [the dispute] and the paramount interest of the creditors and a proper deference to their reasonable

 views.”       In re Brodkey Bros., Inc., No. 13-80203 (TLS), 2013 WL 5636484, at *7 (Bankr. D.

 Neb. Oct. 15, 2013) (citing Drexel Burnham Lambert, Inc., v. Flight Transp. Corp. (In re Flight

 Transp. Corp. Sec. Litig.), 730 F.2d 1128, 1135 (8th Cir. 1984) (quoting Drexel v. Loomis, 35

 F.2d 800, 806 (8th Cir.1929))); ReGen Capital III, Inc. v. Official Comm. of Unsec. Creditors (In

 re Trism, Inc.), 282 B.R. 662, 667 (B.A.P. 8th Cir.2002)). For example, courts in Nebraska have

 found that a settlement is in the best interests of the estate when it reduces attorneys’ fees that

 would otherwise be incurred. See, e.g., Carlson, 2008 WL 345606, at *2.

         15.        Importantly, it is well established that a proponent of a settlement need not

 convince the court that a settlement is the best possible compromise, but only that the settlement

 falls within the “range of reasonable compromises.” Carlson, 2008 WL 345606, at *2 (citing

 PW Enter., Inc. v. Kaler (In re Racing Servs., Inc.), 332 B.R. 581, 586 (B.A.P. 8th Cir. 2005)).




                                                   6
Case 19-80064-TLS        Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46                 Desc Main
                                 Document    Page 7 of 18



 The Debtors believe that the settlement of the Credits with Pepsi is fair, equitable, in the best

 interests of the Debtors’ estates, appropriate in the Debtors’ business judgment, and easily falls

 within the range of reasonable outcomes.         As set forth above, the terms of the Settlement

 Agreement are the culmination of good faith negotiations and represent total and fair mitigation

 of litigation risk regarding Pepsi’s defenses. The Settlement Amount will also help to assist the

 Debtors resolve the remaining issues in these chapter 11 cases. Denying approval of the

 Settlement Agreement would not only force the Debtors to bear the risk of the possible difficulties

 of future collection of a to-be-determined future judgment, but would also deprive the Debtors of

 funds available to continue the wind-down of the estates for the benefit of all creditors. By

 entering into the Settlement Agreement, the Debtors are able to mitigate litigation risk and avoid

 the cost of litigation, while still receiving the Settlement Payment.

        16.     The Settlement Agreement allows the Debtors to avoid substantial costs and delays

 and to immediately recover the Settlement Amount. In fact, while the Settlement Agreement

 contemplates a release by the Debtors of various potential actions, the Debtors do not believe that

 there is any value associated with the potential actions that will be released. This is because under

 the Debtors’ confirmed Third Amended Joint Chapter 11 Plan of Specialty Retail Shops Holding

 Corp. and Its Debtor Affiliates [Docket No. 1495], avoidance actions against vendors such as Pepsi

 have been released. Even if there were value in any such potential actions, the Debtors’ recovery

 may be offset by Pepsi’s defenses to these actions. The Settlement Agreement was negotiated in

 good faith and at arm’s-length and represents a resolution on account of the Credits for the benefit

 of the Debtors’ estates. Accordingly, the Debtors respectfully request that the Court approve the

 Settlement Agreement as such action is a reasonable exercise of the Debtors’ business judgment

 and will provide a material benefit to its estates.




                                                       7
Case 19-80064-TLS        Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46                 Desc Main
                                 Document    Page 8 of 18



                                                Notice

        17.     The Debtors have provided notice of this Motion to the following parties or their

 respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) counsel to

 the Committee; (c) the agents under the Debtors’ prepetition asset-based facility; (d) the agents

 under the DIP Facility; (e) the agents under the Debtors’ prepetition term loan facility; (f) the

 Internal Revenue Service; (g) the United States Securities and Exchange Commission; (h) the

 office of the attorneys general for the states in which the Debtors operate; (i) the United States

 Attorney’s Office for the District of Nebraska; (j) PepsiCo, Inc. and its affiliates; and (k) any

 party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in

 light of the nature of the relief requested, no other or further notice need be given.

                                          No Prior Request

        18.     No prior request for the relief sought in this Motion has been made to this or any

 other court.




                                                   8
Case 19-80064-TLS        Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46              Desc Main
                                 Document    Page 9 of 18



        WHEREFORE, the Debtors respectfully request that this Court enter an order granting

 the relief requested herein and such further relief as it deems just and proper.

 Dated: January 17, 2020           /s/ Lauren R. Goodman
  Omaha, Nebraska                  James J. Niemeier (NE Bar No. 18838)
                                   Michael T. Eversden (NE Bar No. 21941)
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                   First National Tower, Suite 3700
                                   1601 Dodge Street
                                   Omaha, Nebraska 68102
                                   Telephone: (402) 341-3070
                                   Facsimile:     (402) 341-0216
                                   Email:         jniemeier@mcgrathnorth.com
                                                  meversden@mcgrathnorth.com
                                                  lgoodman@mcgrathnorth.com
                                   - and -
                                   James H.M. Sprayregen, P.C.
                                   Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                   Travis M. Bayer (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:     (312) 862-2000
                                   Facsimile:     (312) 862-2200
                                   Email:         james.sprayregen@kirkland.com
                                                  patrick.nash@kirkland.com
                                                  travis.bayer@kirkland.com
                                   - and -
                                   Steven Serajeddini (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:    (212) 446-4800
                                   Facsimile:    (212) 446-4900
                                   Email:        steven.serajeddini@kirkland.com


                                   Co-Counsel to the Debtors
Case 19-80064-TLS   Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46   Desc Main
                           Document     Page 10 of 18



                                   EXHIBIT A

                              Settlement Agreement




                                       10
Case 19-80064-TLS   Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46   Desc Main
                           Document     Page 11 of 18
Case 19-80064-TLS   Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46   Desc Main
                           Document     Page 12 of 18
Case 19-80064-TLS   Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46   Desc Main
                           Document     Page 13 of 18
Case 19-80064-TLS   Doc 2182 Filed 01/17/20 Entered 01/21/20 08:46:46   Desc Main
                           Document     Page 14 of 18
